UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-146934 NORTHERN MINERALS & EXPLORATION LTD. (Exact name of registrant as specified in its charter) Nevada 98-0557171 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1301 Avenue M, Cisco, Texas (Address of principal executive offices) (Zip Code) (254) 442-2627 (Registrant’s telephone number, including area code) Punchline Resources Ltd. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YESx NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESo NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 5,044,484 common shares issued and outstanding as of December 20, 2013. NORTHERN MINERALS & EXPLORATION LTD. FORM 10-Q For the Three Months ended October 31, 2013 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 - 2 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited interim financial statements for the three months ended October 31, 2013 form part of this quarterly report. All currency references in this report are to United States dollars unless otherwise noted. - 3 - SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 UNAUDITED INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2, AND THE PERIOD FROM DECEMBER 11, 2006 (INCEPTION) TO OCTOBER 31, 2013 FORMING A PART OF QUARTERLY REPORT PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 NORTHERN MINERALS & EXPLORATION LTD. (FORMERLY PUNCHLINE RESOURCES LTD.) (A Development Company) Page # Balance Sheets as of October 31, 2013 (Unaudited) and July 31, 2013 (Audited) 5 Unaudited Statements of Operations and Comprehensive Loss for the Three Months ended October 31, 2013 and 2012, and the Period from December 11, 2006 (Inception) to October 31, 2013 6 Unaudited Statements of Cash Flows for the Three Months ended October 31, 2013 and 2012, and the Period from December 11, 2006 (Inception) to October 31, 2013 7 Condensed Notes to Unaudited Interim Financial Statements 8-13 - 4 - NORTHERN MINERALS & EXPLORATION LTD. (FORMERLY PUNCHLINE RESOURCES LTD.) (A Development Stage Company) Balance Sheets ASSETS October 31, July 31, (Unaudited) (Audited) Current Assets Cash $
